Citation Nr: 0122950	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  92-04 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for arthritis of the 
lumbosacral spine.


REPRESENTATION

Appellant represented by:	Cindy B. Smith, Attorney at 
Law


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel



INTRODUCTION

The veteran had active service from August 1945 to March 
1947.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1991, from 
the Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This claim first came before the Board in October 1992.  It 
was remanded for evidentiary development.  It was again 
remanded in July 1994 and August 1995.  In October 1996 the 
Board issued a decision denying the veteran's claims as not 
well grounded.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In October 
2000 the Court issued an order which vacated the Board's 
October 1996 decision.  The matter was remanded to the Board 
for adjudication on the merits.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The medical evidence demonstrates that the veteran 
injured his left knee, lumbar spine, and cervical spine in 
service and that these injuries resulted in his current 
lumbar spine, cervical spine, and left knee degenerative 
joint disease.


CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis of the 
lumbosacral spine are met.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).

2.  The criteria for service connection for arthritis of the 
cervical spine are met.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2000).

3.  The criteria for service connection for degenerative 
changes of the left knee are met.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the veteran's service medical records 
are negative for complaints or findings regarding a left 
knee, a cervical spine, or a lumbar spine disorder.  While 
some of the veteran's medical records from service were 
likely destroyed in the 1973 fire at the National Personnel 
Records Center in St. Louis, there are some service medical 
records available, some of which evidence fire damage, and 
these include records pertaining to treatment of the veteran 
following involvement in a vehicular accident in November 
1945.  Those records refer to a lacerated lip and abrasions, 
but give no indication of any involvement of the left knee, 
the cervical spine, or the lumbosacral spine.  Also of record 
is the report of the veteran's discharge examination in March 
1946 at which time it was stated there were no 
musculoskeletal defects.  Left knee, cervical spine, and 
lumbosacral spine disorders were first medically reported a 
number of years following separation from service.

The Board notes that the veteran's claims folder was reviewed 
by a VA physician in June 2000.  This physician stated that 
it was as likely as not that the conditions claimed were due 
to service.  He noted that a review of the veteran's service 
medical records noted that the motor vehicle accident the 
veteran was involved in required treatment involving bedrest.  
The examiner accepted as credible, several statements from 
Dr. [redacted], the veteran's brother.  In these statements 
Dr. [redacted] recounts his memories of the veteran's injuries in 
the November 1945 accident, and subsequent post service 
history of treatment.  He has provided a professional opinion 
to the effect that the veteran's current cervical spine, 
lumbar spine and left knee disorders are attributable to his 
inservice accidents.

Generally, applicable law provides that service connection 
will be granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303 (2000).  A "determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

The veteran is competent to assert the occurrence of an 
injury in service.  The Board is free to determine whether 
such assertions are, in fact, credible.  See Hayes v. Brown, 
5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of 
the BVA to assess the credibility and weight to be given the 
evidence") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-
471 (1993) (the probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches; as is true 
of any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  In 
this instance, although there is an absence of direct 
evidence to establish that the veteran, in fact, sustained 
injuries to his low back, cervical spine, and left knee, as 
he contends, the evidence contains two opinions based on 
reviews of current medical evidence and what remains of the 
veteran's service medical records, to the effect that his 
inservice injuries have as likely as not caused his present 
disabilities.

VA's obligations are heightened when the service medical 
records have been destroyed or damaged in the 1973 National 
Personnel Records Center fire, as is the case here.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  See Dixon v. 
Derwinski, 3 Vet. App. 261 (1992) (where denial of a 
veteran's claim rests, in part, on the government's inability 
to produce records that were once in its custody, an 
explanation of the reasonableness of the search conducted and 
why further efforts are not justified is required); Moore v. 
Derwinski, 1 Vet. App. 401 (1991) (duty to assist is 
particularly great in light of the unavailability of service 
medical records).

Under these circumstances, the Board finds that the veteran's 
claims of entitlement to service connection for cervical 
spine, lumbar spine and left knee disorders should be 
granted.  In reaching this conclusion, the Board has 
considered the fact that the veteran's service medical 
records are incomplete due to fire damage.  The Board is 
therefore relying on statements made by the veteran's 
brother, a medical doctor, and the opinion of the VA 
physician who reviewed the claims folder and remaining 
service medical records.  The evidence indicates that it is 
at least as likely as not that the veteran's current 
disabilities are related to his inservice accident.


ORDER

Entitlement to service connection for cervical spine 
arthritis is granted.
Entitlement to service connection for lumbar spine arthritis 
is granted.
Entitlement to service connection for left knee degenerative 
changes is granted.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

